PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
               Plaintiff-Appellant,
               v.
WILLIAM P. DANIELCZYK, JR., a/k/a
Bill Danielczyk; EUGENE R. BIAGI,
a/k/a Gene Biagi,
             Defendants-Appellees.
                                            No. 11-4667
CAMPAIGN LEGAL CENTER;
DEMOCRACY 21,
       Amici Supporting Appellant,
REPUBLICAN NATIONAL COMMITTEE;
CENTER FOR COMPETITIVE POLITICS;
JEFFREY D. MILYO, PH.D.; DAVID
M. PRIMO, PH.D.,
       Amici Supporting Appellees.
                                      
        Appeal from the United States District Court
     for the Eastern District of Virginia, at Alexandria.
          James C. Cacheris, Senior District Judge.
        (1:11-cr-00085-JCC-1; 1:11-cr-00085-JCC-2)

                   Argued: May 18, 2012

                  Decided: June 28, 2012
2                UNITED STATES v. DANIELCZYK
    Before TRAXLER, Chief Judge, and GREGORY and
                DIAZ, Circuit Judges.



Reversed by published opinion. Judge Gregory wrote the
opinion, in which Chief Judge Traxler and Judge Diaz joined.


                         COUNSEL

ARGUED: Michael R. Dreeben, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appel-
lant. Jeffrey A. Lamken, MOLOLAMKEN, LLP, Washing-
ton, D.C.; Lee Elton Goodman, LECLAIR RYAN, PC,
Washington, D.C., for Appellees. ON BRIEF: Neil H. Mac-
Bride, United States Attorney, Mark D. Lytle, Assistant
United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia; Lanny A. Breuer, Assis-
tant Attorney General, Criminal Division, Richard C. Pilger,
Director, Election Crimes Branch, Eric L. Gibson, Trial Attor-
ney, Criminal Division, William M. Jay, Assistant to the
Solicitor General, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellant. Todd M. Rich-
man, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Alexandria, Virginia,
Chris Ashby, LECLAIR RYAN, PC, Washington, D.C.,
Joseph M. Rainsbury, LECLAIR RYAN, PC, Roanoke, Vir-
ginia, for Appellee Eugene R. Biagi; Michael G. Pattillo, Jr.,
Lucas M. Walker, MOLOLAMKEN, LLP, Washington, D.C.,
for Appellee William P. Danielczyk, Jr. Donald J. Simon,
SONOSKY, CHAMBERS, SACHSE, ENDRESON &
PERRY, LLP, Washington, D.C.; Fred Wertheimer,
DEMOCRACY 21, Washington, D.C.; J. Gerald Hebert, Tara
Malloy, Paul S. Ryan, THE CAMPAIGN LEGAL CENTER,
Washington, D.C., for Amici Supporting Appellant. John R.
Phillippe, Jr., Gary Lawkowski, REPUBLICAN NATIONAL
                    UNITED STATES v. DANIELCZYK                        3
COMMITTEE, Washington, D.C., for Republican National
Committee, Amicus Supporting Appellees. Allen Dickerson,
CENTER FOR COMPETITIVE POLITICS, Alexandria, Vir-
ginia, for Center for Competitive Politics, Amicus Supporting
Appellees. Terence P. Ross, Jessica M. Thompson, CRO-
WELL & MORING LLP, Washington, D.C., for Jeffrey D.
Milyo, Ph.D., and David M. Primo, Ph.D., Amici Supporting
Appellees.


                              OPINION

GREGORY, Circuit Judge:

   The Government appeals the district court’s grant of Wil-
liam P. Danielczyk, Jr. and Eugene R. Biagi’s (the "Appel-
lees") motion to dismiss count four and paragraph 10(b) of the
indictment, alleging that they conspired to and did facilitate
direct contributions to Hillary Clinton’s 2008 presidential
campaign in violation of 2 U.S.C. § 441b(a) of the Federal
Election Campaign Act of 1971 ("FECA"), and 18 U.S.C. § 2.1
The district court reasoned that in light of Citizens United v.
Federal Election Commission, 130 S. Ct. 876 (2010),
§ 441b(a) is unconstitutional as applied to the Appellees. We
disagree for the following reasons and thus reverse the district
court’s grant of the motion to dismiss count four and para-
graph 10(b) of the indictment.

                                   I.

  Danielczyk and Biagi were officers of Galen Capital
Group, LLC, and Galen Capital Corporation (together,
"Galen"). At the time of the charged conduct, Danielczyk was
Galen’s chairman, while Biagi was Galen’s secretary. In
  1
   The indictment also alleges that Danielczyk co-hosted a fundraiser for
Clinton’s 2006 Senate campaign. These allegations support counts that are
not at issue in this appeal.
4                UNITED STATES v. DANIELCZYK
March of 2007, Danielczyk co-hosted a fundraiser for Clin-
ton’s campaign and had individuals, including Biagi, give
donations to the campaign with the promise that they would
be reimbursed by Galen. Danielczyk and Biagi concealed
Galen’s reimbursements by writing "consulting fees" on the
reimbursement checks’ memorandum lines, by issuing the
checks for amounts larger than the actual contributions, and
by creating false back-dated letters to the individual donors
that characterized the reimbursement payments as "consulting
fees." In total, Danielczyk and Biagi reimbursed the donors
for $156,400 in contributions made to Clinton’s 2008 cam-
paign, and the campaign in turn reported the contributions to
the Federal Election Commission.

   Danielczyk and Biagi were indicted on seven counts for
this contribution scheme. Count four and paragraph 10(b)
respectively charged the Appellees with knowingly and will-
fully causing contributions of corporate money to a candidate
for federal office, aggregating $25,000 or more, in violation
of § 441b(a) and 2 U.S.C. § 437g(d)(1)(A)(i), and conspiring
to do so. On April 6, 2011, Danielczyk and Biagi moved to
dismiss count four, contending that § 441b(a) is unconstitu-
tional as applied to them in light of Citizens United.

   Prior to the Supreme Court’s decision in Citizens United,
§ 441b(a) made it unlawful for corporations to make both
direct contributions to political candidates and independent
expenditures on speech that expressly advocates for or against
the election or defeat of a candidate. However, the FECA per-
mitted individuals to make independent expenditures and
direct contributions within limits. See, e.g., 2 U.S.C.
§ 441a(a). The act also allowed corporations wanting to make
either type of expenditure to form political action committees
("PACs"), which were entities separate from the corporations
subject to regulatory requirements. See 2 U.S.C.
§ 441b(b)(2)(C); 11 C.F.R. §§ 114.1(a)(2)(iii), (b), and
114.5(d). Citizens United struck down § 441b(a)’s prohibition
against corporate independent expenditures, reasoning in part
                 UNITED STATES v. DANIELCZYK                   5
that the ban was not supported by the interest in preventing
quid pro quo corruption, 130 S. Ct. at 908-09, and further that
"the First Amendment does not allow political speech restric-
tions based on a speaker’s corporate identity," id. at 903. Citi-
zens United left untouched § 441b(a)’s ban on direct
corporate contributions.

   Relying on Citizens United, the district court held that
§ 441b(a)’s ban on direct corporate contributions as applied to
Galen is unconstitutional because it impermissibly treats cor-
porations and individuals unequally for purposes of political
speech. The district court rejected the Government’s conten-
tion that the differential treatment of corporations in the con-
text of direct contributions fulfills legitimate governmental
interests, such as the prevention of quid pro quo corruption.
It concluded that the interest in preventing quid pro quo cor-
ruption could be fulfilled by requiring corporations to comply
with the act’s contribution limits for individual donors.

   Five days after it granted the motion to dismiss, the district
court sua sponte ordered the parties to file briefs on whether,
in light of Agostini v. Felton, 521 U.S. 203 (1997), and Fed-
eral Election Commission v. Beaumont, 539 U.S. 146 (2003),
the court should reconsider its decision. In Beaumont, the
Supreme Court rejected an as-applied challenge to § 441b(a)’s
ban on direct corporate contributions. 539 U.S. at 163. The
Government argued that Beaumont directly controlled the
case and must be applied even if Citizens United may have
eroded Beaumont’s reasoning. This is because the Agostini
principle requires lower courts to apply Supreme Court prece-
dent that directly controls the case before it despite subse-
quent Supreme Court case law that may have affected the
precedent by implication. 521 U.S. at 237.

   After considering the briefs, the district court denied recon-
sideration of its dismissal. It reasoned that Beaumont did not
directly control the case because it addressed an as-applied
challenge of § 441b(a)’s ban on direct corporate contributions
6                UNITED STATES v. DANIELCZYK
against a nonprofit corporation and not, as in this case, a for-
profit corporation like Galen. The district court further
affirmed the rationale in its earlier ruling that § 441b(a) vio-
lated Citizens United by treating corporations and individuals
unequally. Accordingly, it concluded that count four and para-
graph 10(b) remained dismissed. The Government timely
appealed.

                               II.

   For the following reasons, we hold that § 441b(a) is not
unconstitutional as applied to the Appellees. Beaumont clearly
supports the constitutionality of § 441b(a) and Citizens
United, a case that addresses corporate independent expendi-
tures, does not undermine Beaumont’s reasoning on this point.
The district court erred when it granted the Appellees’ motion
to dismiss.

                               A.

   The Agostini principle provides that in circumstances when
Supreme Court precedent has "direct application in a case, yet
appears to rest on reasons rejected in some other line of deci-
sions, [courts] should follow the line of cases which directly
controls, leaving to [the Supreme] Court the prerogative of
overturning its own decisions." Agostini v. Felton, 521 U.S.
203, 237 (1997) (quoting Rodriguez de Quijas v. Shear-
son/Am. Express, Inc., 490 U.S. 477, 484 (1989)). Thus, lower
courts should not conclude that the Supreme Court’s "more
recent cases have, by implication, overruled [its] earlier prece-
dent." Id.

   In Beaumont, the Supreme Court addressed a First Amend-
ment challenge to § 441b(a) as it applied to nonprofit advo-
cacy corporations. Federal Election Commission v.
Beaumont, 539 U.S. 146, 156 (2003). In that case, North Car-
olina Right to Life, Inc. ("NCRL"), a nonprofit corporation
organized to provide counseling to pregnant women and to
                 UNITED STATES v. DANIELCZYK                   7
promote alternatives to abortion, brought an as-applied chal-
lenge to § 441b(a)’s ban on direct corporate contributions and
independent expenditures. Id. at 150. A panel of this Circuit
found the ban on both independent expenditures and direct
contributions unconstitutional as applied to NCRL. Beaumont
v. FEC, 278 F.3d 261, 279 (4th Cir. 2002), rev’d by Beau-
mont, 539 U.S. 146.

   With respect to direct contributions, the panel reasoned that
the ban was unjustified in light of Federal Election Commis-
sion v. Massachusetts Citizens for Life, Inc. ("MCFL"), 479
U.S. 238, 259 (1986), a decision in which the Supreme Court
held that § 441b(a)’s ban on independent expenditures was
unconstitutional as applied to a nonprofit corporation that, in
many respects, was similar to NCRL. Id. at 275. As a result,
the panel extended MCFL’s holding that solely addressed
§ 441b(a)’s ban on independent expenditures to the context of
the provision’s ban on direct contributions, concluding that
"[i]n neither case is there the threat of quid pro quo, monetary
influence, or distortion corruption that the prohibitions seek to
prevent." Id. After this Circuit denied a rehearing en banc, the
Federal Election Commission petitioned the Supreme Court
for certiorari only on the issue of whether the ban on direct
contributions was constitutional. Beaumont, 539 U.S. at 151.

   In a 7-2 decision, the Supreme Court reversed this Circuit’s
opinion. 539 U.S. at 163. In doing so, the Supreme Court
thoroughly explained its longstanding jurisprudence uphold-
ing Congress’s "original, core prohibition on direct corporate
contributions" and warned that this jurisprudence "would dis-
courage any broadside attack on corporate campaign finance
regulation of corporate contributions." Id. at 153, 156. It
remarked that it had previously held that § 441b(a) had "broad
applicability" to both corporations and labor unions regardless
of their financial disposition and rejected NCRL’s various
arguments to limit this applicability, including that the ban
did not adequately consider the variations between corpora-
tions with respect to affluence and diversity of corporate
8                UNITED STATES v. DANIELCZYK
form. Id. at 157. It then recognized four government interests
that supported the ban on direct corporate contributions: anti-
corruption, anti-distortion, dissenting-shareholder, and anti-
circumvention (preventing the evasion of valid individual
contribution limits). Id. at 153-55. The Supreme Court
rejected NCRL’s position that these government interests are
implicated only by for-profit corporations, reasoning that non-
profits, just like for-profits, benefit from state-created advan-
tages, can amass political war chests, and are susceptible to
corruption and misuse as conduits for circumventing individ-
ual contribution limits. Id. at 160. Thus, in addressing
§ 441b(a)’s applicability to a nonprofit advocacy corporation,
the Court based its conclusion on a century of law that has
supported bans on direct contributions against for-profit cor-
porations. Id. at 157. Overall, Beaumont makes clear that
§ 441b(a)’s ban on direct corporate contributions is constitu-
tional as applied to all corporations.

                               B.

   The Appellees contend that Beaumont does not govern our
inquiry here because its holding was limited to nonprofit cor-
porations. For the reasons expressed above, we do not read
Beaumont so narrowly. Beaumont stands for the proposition
that a nonprofit corporation does not differ from a for-profit
corporation for purposes of § 441b(a) because all corporations
implicate the asserted government interests, and § 441b(a) is
closely drawn to further those interests. However, even if we
did agree with the Appellees, we cannot ignore Beaumont’s
extensive discussion of Congress’s legitimate interests in reg-
ulating direct contributions made by all corporations. As the
Supreme Court has stated, "When an opinion issues for the
Court, it is not only the result but also those portions of the
opinion necessary to that result by which we are bound." Sem-
inole Tribe v. Florida, 517 U.S. 44, 67 (1996). Nor should we
forget that NCRL recognized the uphill battle it faced in chal-
lenging the general ban on direct contributions and thus did
not request complete upheaval of the law, but only that non-
                 UNITED STATES v. DANIELCZYK                   9
profits, like it, be exempt. Beaumont, 539 U.S. at 156. Thus,
at the very least, Beaumont’s discussion of the ban as it
applies to all corporations informs our inquiry here.

                               C.

   The Appellees would have this Court hold that Citizens
United repudiated Beaumont’s entire reasoning; this we can-
not do. Citizens United held that in the context of independent
expenditures, the Government could not suppress political
speech on the basis of the speaker’s corporate identity. In
reaching its decision, the Court did not discuss Beaumont and
explicitly declined to address the constitutionality of the ban
on direct contributions. Citizens United v. Federal Election
Commission, 130 S. Ct. 876, 909 (2010). Nor did the opinion
indicate that its "corporations-are-equal-to-people" logic nec-
essarily applies in the context of direct contributions. Id. at
903. Leaping to this conclusion ignores the well-established
principle that independent expenditures and direct contribu-
tions are subject to different standards of scrutiny and sup-
ported by different government interests. See Preston v.
Leake, 660 F.3d 726, 735 (4th Cir. 2011) (concluding that Cit-
izen United did not overrule "Buckley [v. Valeo, 424 U.S. 1
(1976)], Nixon v. [Shrink Mo. Gov’t PAC, 528 U.S. 373
(2000)], Beaumont, or other cases applying ‘closely drawn’
scrutiny to contribution restrictions").

   Independent expenditure limitations are "substantial rather
than merely theoretical restraints on the quantity and diversity
of political speech." Buckley, 424 U.S. at 19. "By contrast . . .
a limitation upon the amount that any one person or group
may contribute to a candidate or political committee entails
only a marginal restriction upon the contributor’s ability to
engage in free communication," id. at 20-21, and thus "lie[s]
closer to the edges than to the core of political expression,"
Beaumont, 539 U.S. at 161. The "markedly greater burden"
on basic freedoms imposed by independent expenditure limi-
tations requires that these limitations survive "exact scrutiny
10                   UNITED STATES v. DANIELCZYK
applicable to limitations on core First Amendment rights of
political expression." Buckley, 424 U.S. at 44.

   Direct contribution limitations, on the other hand, require
the "lesser demand of being closely drawn to match a suffi-
ciently important interest." Beaumont, 539 U.S. at 162 (inter-
nal quotation marks omitted).2 The reason for this difference
in scrutiny is clear: independent expenditures, by definition,
are direct means by which political speech enters into the
marketplace, see Citizens United, 130 S. Ct. at 898; direct
contributions, conversely, do not necessarily fund political
speech but must be transformed into speech by an individual
other than the contributor, see Beaumont, 539 U.S at 161-62.
To minimize the constitutional differences between regula-
tions that govern independent expenditures and regulations
that ban direct contributions by applying Citizens United to
this case would repeat the same error this Circuit committed
in Beaumont. See Beaumont, 539 U.S. at 151 (rejecting this
Circuit’s conclusion that "the rationale utilized by the Court
in [MCFL] to declare prohibitions on independent expendi-
tures unconstitutional as applied to MCFL-type corporations
is equally applicable in the context of direct contributions."
(internal quotation marks omitted)).

  As recently recognized by the Second and Ninth Circuits,
Citizens United preserved two of the four important govern-
ment interests recognized in Beaumont: anti-corruption and
anti-circumvention.3 Ognibene v. Parkes, 671 F.3d 174, 195
  2
     The Appellees contest this standard of review only for the purpose of
preserving the right to challenge it upon any later review by the Supreme
Court. Appellee Br. 18. We note that this challenge has been rejected pre-
viously by the Supreme Court. See Beaumont, 539 U.S. at 161.
   3
     The Citizens United court did reject the anti-distortion rationale as it
was used to support the ban on independent expenditures when it over-
turned Austin v. Mich. State Chamber of Commerce, 494 U.S. 652 (1990).
130 S. Ct. at 913. The Court also disapproved of the dissenting-
shareholder interest as justification for the ban on independent expendi-
tures. Id. at 911.
                 UNITED STATES v. DANIELCZYK                  11
n.21 (2d Cir. 2011) (declining to hold that Beaumont was
overruled by Citizens United, and determining that Citizens
United preserved the anti-corruption and anti-circumvention
interests); Thalheimer v. City of San Diego, 645 F.3d 1109,
1125 (9th Cir. 2011) (holding that Citizens United did not dis-
approve of the anti-circumvention interest); Green Party of
Conn. v. Garfield, 616 F.3d 189, 199 (2d Cir. 2010)
("Beaumont . . . remain[s] good law. Indeed, in the recent Cit-
izens United case, the Court . . . explicitly declined to recon-
sider its precedent involving campaign contributions by
corporations to candidates for elected office.").
   Prevention of actual and perceived corruption and the threat
of circumvention are firmly established government interests
that support regulations on campaign financing. See Beau-
mont, 539 U.S. at 154; Nixon, 528 U.S. at 390 ("Even without
the authority of Buckley, there would be no serious question
about the legitimacy of the interest[ ] [of preventing corrup-
tion and the appearance of it] [ ], which, after all, underlie[s]
bribery and anti-gratuity statutes."); Buckley, 424 U.S. at 27
("Of almost equal concern as the danger of actual quid pro
quo arrangements [through contributions] is the impact of the
appearance of corruption stemming from public awareness of
the opportunities for abuse."). While clarifying that the anti-
corruption interest is limited to actual quid pro quo corruption
or the appearance of it, as opposed to the appearance of influ-
ence or access, Citizens United did not deny that anti-
corruption was a sufficiently important governmental interest,
which is all that is required for closely drawn scrutiny. 130 S.
Ct. 909-10. Instead, it held that the interest did not justify a
ban on corporate independent expenditures under strict-
scrutiny review. Id. at 911.
   With respect to the anti-circumvention interest, the Beau-
mont court explained that without limitations on corporate
contributions, individuals "could exceed the bounds imposed
on their own contributions by diverting money through the
corporation." 539 U.S. at 155. Thus the interest in preventing
such evasion is grounded in the "experience" of "candidates,
12                   UNITED STATES v. DANIELCZYK
donors, and parties [that] test the limits of the current law, and
it shows beyond serious doubt how contribution limits would
be eroded if inducement to circumvent them were enhanced."
Id. (internal quotation marks and citations omitted).4 Citizens
United did not undercut Beaumont’s endorsement of this
interest. Indeed, the majority opinion did not even discuss this
interest when it struck down the independent expenditure ban,
and thus prior Supreme Court precedent affirming this interest
remains the law this Court must follow. See e.g., FEC v. Colo.
Republican Fed. Campaign Comm., 533 U.S. 451, 456
(2001); Cal. Med. Ass’n v. FEC, 453 U.S. 182, 197-98 (1981).
                                III.
   For the foregoing reasons, we hold that the district court
erred in granting the Appellees’ motion to dismiss count four
and paragraph 10(b) of the indictment.5 The district court’s
grant of the motion to dismiss with respect to count four and
paragraph 10(b) is reversed.
                                                      REVERSED
  4
     The Appellees point to McConnell v. Federal Election Commission,
540 U.S. 93 (2003), a case decided after Beaumont, to support their chal-
lenge to the anti-circumvention interest. In McConnell, the Supreme Court
found unconstitutional § 318 of the Bipartisan Campaign Reform Act of
2002, which prohibited minors from making direct contributions to candi-
dates, and contributions or donations to political parties. 2 U.S.C. § 441K.
Id. at 232. In doing so, the Court rejected the Government’s argument that
the provision protected against use of minors as conduits to circumvent
individual-contribution limitations because there was "scant evidence" to
support this form of evasion. Id. McConnell did not address Beaumont’s
endorsement of the anti-circumvention interest in the context of a corpo-
rate contribution ban, which remains good law. And unlike McConnell,
the result in Beaumont is supported by the separate interest in preventing
quid pro quo corruption.
   5
     Consequently, we do not address the parties’ arguments regarding
whether § 441b(a) is closely drawn to support the government interests
asserted. We find that Beaumont forecloses this inquiry. See, e.g., 539
U.S. at 160, n.7 (rejecting NCRL’s suggestion that an earmark rule would
be a better-tailored approach than the ban on direct contributions to fulfill
the anti-circumvention interest).